Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153986(24)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 153986
  v                                                                 COA: 331011
                                                                    Wayne CC: 11-012737-FC
  MARCO DEMARIO MARTIN,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted for filing if submitted on or before December 5, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2017
                                                                               Clerk